Citation Nr: 1002752	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-26 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in November 2009.  A 
transcript of the hearing has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran seeks service connection for a lumbar spine 
disability.  The RO attempted to obtain his service treatment 
records (STRs), but was only able to obtain the separation 
examination report, dated May 1956.  The Veteran was asked, 
but unable to produce copies of his STRs.  A formal finding 
that the Veteran's STRs are incomplete and unavailable for 
review was made in December 2008.  

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.

In this case, the Veteran's separation examination indicates 
a normal spine, providing evidence against this claim.  The 
Veteran submitted a statement from his wife indicating that 
he has suffered back pain since separation from service.  
Medical records dated in the 1990s show that the Veteran 
reported a 30 year history of back pain.  Also of record is a 
letter from the Veteran's chiropractor, dated December 2008.  
The letter indicates that the chiropractor reviewed the 
Veteran's medical records and that based upon the Veteran's 
statements, the Veteran's current back condition is at least 
as likely as not related to his service.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As previously noted, VA has a heightened duty to assist the 
Veteran in this case; therefore, based on the above, 
particularly the chiropractor statement, a VA examination 
will be undertaken to determine whether his current lumbar 
spine disability is related to his active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a VA examination.  The claims file must be 
provided to the examiner and the examiner 
must indicate his or her review of the 
claims file in the examination report.

The examiner is asked to review the claims 
file and opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
lumbar spine disability is related to his 
active service.  The examiner is asked to 
specifically address the letter from Dr. 
J.H., dated December 2008.

A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should so indicate.  However, 
the examiner should explain why it would 
be speculatory to provide an opinion.

2.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


